Dear Chief Clement:
This office is in receipt of your request for an opinion of the Attorney General in regard to retaining an attorney for the Westwego Police Department.  You indicate you do not wish to interfere with the authority of the city attorney, but want to assure adequate legal counsel for yourself and the department on issues that directly affect the police. Since you do not feel the city attorney fulfills that need, you ask if you can retain an attorney who will represent you and the department separate and apart from the office of the city attorney.
R.S. 33:423 gives the Chief of Police general responsibility for law enforcement in the municipality of all ordinances and applicable state laws.  That general responsibility of law enforcement by the Chief of Police entails the power to supervise the operation of the department and assign its personnel and equipment.  However, we do not feel this responsibility of law enforcement extends to the authority to hire an attorney solely for the guidance of the Police Department's legal questions without an agreement by the governing authority of the municipality.
We find support for this conclusion in light of the reasoning by the office in Atty. Gen. Op. No. 90-135.  Therein this office was asked whether the Chief of Police of a Lawrason Act community could hire outside counsel to defend his position against a Civil Service Board ruling where the Civil Service Board was being advised by the City Attorney.  It was concluded the Chief of Police could not hire an outside attorney and pay that attorney out of funds appropriated to the police department by the City without a specific appropriation for that purpose by the Mayor and the Board of Aldermen.  It was noted that under R.S. 33:462
the expenditure of any money by any department of the City must be pursuant to a specific appropriation made by the Mayor and Board of Aldermen.
While we cannot say there is any legal prohibition against having a separate counsel for you and your department from the selected city attorney, you would have to obtain a specific appropriation to hire a counsel to represent you and your department rather than have the guidance of the city attorney.  This would require the agreement of the governing authority.
Therefore, without agreement of the governing authority of the municipality, you will not be in a position to hire an attorney to serve the police department rather than seeking the advice of the city attorney.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                           By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR